Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 and 15 are currently pending and are examined on the merits herein.

Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for foreign priority based on an application filed in Germany on 01/10/2018, which papers have been placed of record in the file. 

							IDS

	The information disclosure statement (IDS) submitted on 10/30/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Objections

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections

Claims 1-13 and 15 are objected to because the definition of R2 in claim 1 recites alkyl and “an extra comma is added thereto” and the definition of R3a requires a comma after OC2-4 alkynyl since Het3 is indicated as a choice for R3a.  Appropriate correction is required.


Claim Rejections - 35 USC § 112 

The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-11, 13, and 15 are rejected under 35 U.S.C. 112, second paragraph or 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112, first paragraph or 112(a), because the specification, while being enabling for treating lung carcinoma, non-small cell lung carcinoma, pancreatic cancer and myeloma with compound 18, does not reasonably 

	The instant claims are drawn to a method of treating cancer in a subject in need thereof, comprising administering the pharmaceutical composition of claim 13 to the subject.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of all cancers in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating cancer in a subject in need thereof, comprising administering the pharmaceutical composition of claim 13 to the subject. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites A. the fact that while applicant demonstrated treatment In the four aforementioned cancer cell lines, applicant failed to treat a variety of other cancers that are encompassed by applicant’s claims.  Moreover, given that different cancers possess contrasting etiology, the examiner maintains that what is applicable to one cancer is not applicable to every single cancer in existence.   Additionally, the 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single cancer in existence”. While such “treatment” might theoretically be possible for some cancers such as lung, myeloma and pancreatic cancer, as a practical matter it is nearly impossible to achieve a treatment for all possible cancers utilizing every single compound of formula I. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	


The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to glioblastoma, for example, having unrelated mechanisms of resistance, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single compound of Formula (I) could be predictably used for the treatment of all and every single cancer in existence as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.

The closest art is Gitto et al. who teach synthesis of tetrahydroisoquinoline derivatives such as compound 6b (see scheme 1).  However, Gitto et al. recites R8 as a methyl while the instant requires the presence of an aromatic or heteroaromatic ring.  Consequently, Gitto et al. do not render obvious the instant invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/11/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.